DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein, for a first round, the different acceptable values are included in that round based on a selection of an image from a prior round.” The relationship between “a first round” and “a prior round” is unclear. Specifically, it is unclear how a round can be “a first round” if there has been a prior round, since “first” typically means an initial instance of something where there are no prior instances. It is not clear if “prior round” refers to a value selected during a previous image acquisition, e.g. selections that were made at an earlier time/date before the current image was acquired and were then saved as presets, or if “first round” has a meaning which is contrary to the common usage of the term “first.” For the purposes of further examination, this limitation will be interpreted to mean that the acceptable values for a first round of parameter selection are based on predetermined or preset values. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahrenberg (US PG Pub. No. US 2014/0328526 A1, Nov. 6, 2014) (hereinafter “Wahrenberg”).
Regarding claim 1: Wahrenberg discloses a method, comprising: during a first round, displaying a first set of selectable images, each image of the first set of selectable images depicting a single scanned image and displayed with a different variation of a first display parameter (figure 3, [0024]-[0025], [0027] - "thumbnail...based on the currently or most recently collected imaging data", [0030]); receiving a selection of a first image from the first set of selectable images and saving the variation of the first display parameter at which the first image was displayed in a set of preset display parameters ([0025] - "When the user selects a thumbnail image 50 then the value(s) of the at least one rendering parameter used to render the selected thumbnail image 50 becomes the default value(s) for the at least one rendering parameter for use by the rendering unit 40 in subsequently rendering images for display on the main display screen 15.", [0030] - the selected value is used to generate updated thumbnail 50', [0037]); during a second round, displaying a second set of selectable images based on the 
Regarding claim 2: Wahrenberg discloses the method of claim 1, wherein selecting the image from the first set adjusts an acceptable range of values of the second display parameter and wherein the different variations of the second display parameter at which the second set of selectable images are displayed are selected from the acceptable range of values of the second display parameter ([0032]).
Regarding claim 3: Wahrenberg discloses the method of claim 2, wherein selecting the image from the first set narrows the acceptable range of values of the second display parameter ([0032]).
Regarding claim 4: Wahrenberg discloses the method of claim 1, further comprising after an image is selected from the second set of selectable images, sequentially displaying one or more additional sets of images, each set of images an additional round for display, each of the one or more additional sets of images depicting the scanned image and displayed with a different variation of a different display parameter ([0032] -  "It will be appreciated that the selection unit 45 may provide further user interfaces in the hierarchy to provide any required 
Regarding claim 5: Wahrenberg discloses the method of claim 4, wherein displaying the one or more additional sets of images includes generating sets of images, each image a replicate of the single scanned image and each of the sets of images depicting a variation within an acceptable range of values in the different display parameter ([0030], [0032], [0037]).
	Regarding claim 6: Wahrenberg discloses the method of claim 5, further comprising narrowing the range of acceptable values of each of the additional sets of images based on selection of an image from a previous set of selectable images ([0032]).
	Regarding claim 7: Wahrenberg discloses the method of claim 6, wherein narrowing the range of acceptable values of each of the additional sets of selectable images includes referring to a predetermined relationship between a third display parameter displayed in one of the additional sets of selectable images and a fourth display parameter displayed in the previous set of selectable images ([0032] - narrowing the range of acceptable values for each of the additional sets is based on a predetermined relationship between two sequential parameters, "The range of the rendering parameter value(s) of the new user interface can be within a range bounded by half of the difference between the value of the rendering parameter(s) associated with the previously selected thumbnail image/preset and that of the next closest thumbnail images/presets that the user could have selected in the previous user interface.";  [0037] - at least 5 example parameters are provided for hierarchical selection, which includes at least a third and a fourth parameter).
	Regarding claim 10: Wahrenberg discloses the method of claim 1, wherein displaying the second set of selectable images based on the selection of the first image from the first set comprises displaying each image of the second set of selectable images at the variation of the first display parameter at which the first image was displayed ([0025], [0030]).

	Regarding claim 19: Wahrenberg discloses the imaging system of claim 18, wherein the imaging system is an ultrasound imaging system ([0015]). 
Regarding claim 20: Wahrenberg discloses the imaging system of claim 18, wherein the set of preset display parameters is stored at the memory of the control unit ([0018], [0025], [0039], claim 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahrenberg (US PG Pub. No. US 2014/0328526 A1, Nov. 6, 2014) (hereinafter “Wahrenberg”) in view of Lavin et al. (US PG Pub. No. US 2012/0092527 A1, Apr. 19, 2012) (hereinafter “Lavin”).
Regarding claim 8: Wahrenberg teaches the method of claim 7 but does not teach returning to a previously selected set of selectable images when selection of an image of a subsequent set of selectable images of the additional sets of images alters an acceptable range of values of a display parameter of the previously selected set of selectable images.
Lavin, in the same field of endeavor, teaches a method of sequentially selecting a plurality of image parameters ([0042], [0043]), where the parameters can be reflected in a displayed image substantially in real time ([0043]), comprising: narrowing the range of 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Wahrenberg by returning (“recalculating”) to a previously selected set of selectable images when selection of an image of a subsequent set of selectable images of the additional sets of images alters an acceptable range of values of a display parameter of the previously selected set of selectable images in view of the teachings of Lavin in order to maintain a suitable relationship between mutually-constrained image (display) parameters when one or more of the parameters is updated.
Regarding claim 9: Wahrenberg and Lavin teach the method of claim 8, wherein generating the preset includes receiving and saving the selections from the additional sets of selectable images in addition to the selections of the first and second sets of selectable images and displaying the single scanned image incorporating each of the selections from each of the first, second, and additional set of selectable images (Wahrenberg - [0025] - "When the user selects a thumbnail image 50 then the value(s) of the at least one rendering parameter used to render the selected thumbnail image 50 becomes the default value(s) for the at least one rendering parameter for use by the rendering unit 40 in subsequently rendering images for 
Regarding claim 11: Wahrenberg teaches a method for displaying ultrasound images, comprising: scanning a subject to obtain a first image ([0027] - "thumbnail...based on the currently or most recently collected imaging data"); for a plurality of display parameters, each display parameter configured to adjust a display of the first image, sequentially displaying sets of images for selection in rounds, each set of images including replicates of the first image, each replicate of a respective set of images displayed at a different variation of a respective display parameter (figure 3, [0024]-[0025], [0030], [0032] - "drill down through a hierarchical series of parameter selection user interfaces", [0037]); and presenting a second image based on a respective selection from each round ([0025], claims 13 and 16).
Wahrenberg does not teach ranking a plurality of display parameters, each display parameter configured to adjust a display of the first image or wherein an ordering of the sequentially displayed sets of images is based on the ranking of the plurality of display parameters.
Lavin, in the same field of endeavor, teaches a method of sequentially selecting a plurality of image parameters ([0042], [0043]), where the parameters can be reflected in a displayed image substantially in real time ([0043]), comprising: ranking a plurality of image parameters, each image parameter configured to adjust an imaging effect of the first image ([0051]); sequentially displaying sets of image parameters for selection in rounds, wherein an ordering of the sequentially displayed image parameters is based on the ranking of the plurality of display parameters ([0051]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Wahrenberg by ranking the image (display) parameters and providing the sequential display based on the order of the ranking as taught by Lavin in 
Regarding claim 12: Wahrenberg and Lavin teach the method of claim 11, wherein ranking the plurality of display parameters includes referring to effects of selection of one of the plurality of display parameters on an acceptable range of values on another of the plurality of display parameters and ordering the plurality of display parameters from a display parameter least affected by other display parameters to a display parameter most affected by other display parameters (Lavin – [0051]).
Regarding claim 13: Wahrenberg and Lavin teach the method of claim 11, wherein each replicate of the respective set of images is displayed at a different acceptable value of the respective display parameter (Wahrenberg - [0025], [0030]).
Regarding claim 14, as best understood based on limitations which are indefinite: Wahrenberg and Lavin teach the method of claim 13, wherein, for a first round, the different acceptable values are included in that round based on a selection of an image from a prior round (Wahrenberg – [0024] – “preset range of values”).
Regarding claim 15: Wahrenberg and Lavin teach the method of claim 11, wherein presenting the second image includes displaying the first image at a selected different value for each respective display parameter based on the respective selection from each round (Wahrenberg - [0025], [0030], [0032], [0037]).
Regarding claim 16: Wahrenberg and Lavin teach the method of claim 11, further comprising saving, to a memory of a control unit, a preset according to the respective selection from each round for application to subsequent displayed images (Wahrenberg - [0018], [0025], [0039], claim 22).
Regarding claim 17: Wahrenberg and Lavin teach the method of claim 11, wherein the scanning the subject to obtain the first image includes scanning the subject with an ultrasound .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US PG Pub. No. US 2016/0162163 A1, Jun. 9, 2016) – teaches setting a plurality of display parameters based on a replicated set of images each displaying a value of at least one of the parameters
Park et al. (US PG Pub. No. US 2017/0156698 A1, Jun. 8, 2017) – teaches setting image parameters based on a replicated set of images each displaying a value of at least one of the parameters
Yang et al. (US PG Pub. No. US 2015/0272550 A1, Oct. 1, 2015) – teaches setting an image parameter based on a replication image showing a plurality of values of the parameter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793